Citation Nr: 0836775	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-24 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral 
hearing loss, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for vertigo, to include 
as secondary to service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a September 2006 decision, the Board remanded the case for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.  

The issue of entitlement to service connection for vertigo, 
to include as secondary to service connected bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's bilateral hearing loss demonstrates an 
exceptional pattern of hearing impairment manifesting no more 
than Level X hearing acuity in the right ear and Level V 
hearing acuity in the left ear.






CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a December 2000 letter, issued prior to the 
decision on appeal, and in November 2003, and October 2006 
letters, the RO and AMC provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The October 2006 
letter advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral hearing loss.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, VA examination reports, lay statements, and hearing 
testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying relevant 
medical evidence, submitting evidence, and providing 
testimony describing the impact his disability had on his 
functioning.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In an August 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent rating, effective September 27, 2000, the date of 
receipt of his claim.  In a July 2008 rating decision, the 
AMC increased the initial disability rating to 40 percent, 
effective September 27, 2000.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2007).  

In October 1999, VA audiometric testing indicated that the 
veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
80
90
95
95
90
LEFT
35
30
45
55
41

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear. Speech recognition ability could not 
be determined in the right ear so 0 percent will be assigned, 
which is the worst possible case scenario. 

An audiological test conducted by Charlotte Hearing Center in 
January 2004 is not interpreted.  The Board may not use the 
results from that testing when evaluating the veteran's level 
of auditory impairment because the graph is not accompanied 
by numerical results.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

In May 2007, VA audiometric testing indicated that the 
veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
90
100
110
110
103
LEFT
55
60
80
80
69

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 92 percent in the left ear.

The October 1999 audiological examination shows that the 
veteran exhibited Level XI hearing acuity in the right ear 
and Level I hearing acuity in the left ear according to Table 
VI.  See 38 C.F.R. § 4.85.  The foregoing findings are 
commensurate with no more than a 10 percent evaluation 
according to Table VII.  Id.  The May 2007 audiological 
examination shows that the veteran exhibited Level VII 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear according to Table VI.  Id.  The foregoing 
findings are commensurate with no more than a 10 percent 
evaluation according to Table VII.  Id.  

In addition, the veteran demonstrated an exceptional pattern 
of hearing impairment in the right ear on examination in 
1999, and in both ears on examination in 2007 as the puretone 
threshold at each of the four specified frequencies is 55 
decibels or more.  38 C.F.R. § 4.86(a) (2007).  At the 1999 
examination, the veteran exhibited Level VIII hearing acuity 
in the right ear according to Table VIa, and when considered 
with the left ear (Level I hearing acuity under Table VI), 
the veteran's hearing loss was noncompensable according to 
Table VII.  At the 2007 examination, the veteran exhibited 
Level X hearing acuity in the right ear and Level V hearing 
acuity in the left ear according to Table VIa.  As between 
Table VI and Table VIa, Table VIa results in the overall 
higher numeral.  Consequently, the Roman numeral designation 
for the veteran's bilateral hearing impairment is determined 
from Table VIa.  The foregoing findings are commensurate with 
no more than a 40 percent evaluation according to Table VII.  
Accordingly, the currently assigned 40 percent schedular 
rating is appropriate.  

The veteran's service connected bilateral hearing loss has 
not been shown to be manifested by greater than the criteria 
associated with the rating assigned under the designated 
diagnostic code during any portion of the appeal period.  
Accordingly, staged ratings are not in order and the assigned 
rating is appropriate for the entire period of the veteran's 
appeal.  See Fenderson, supra.

The Board has also considered whether the veteran's bilateral 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 40 percent for bilateral 
hearing loss is denied. 


REMAND

The Board observes that in a statement received by the RO in 
June 2006, the veteran expressed disagreement with a March 
2006 rating decision that denied service connection for 
vertigo.  The claims file reflects that no statement of the 
case has been issued on this issue.  The Court has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus, this claim is being remanded for 
issuance of a statement of the case and to give the veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 19.26 (2008).  After the RO has 
issued the statement of the case, the claim should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issue of 
entitlement to service connection for 
vertigo, to include as secondary to 
service connected bilateral hearing loss, 
so that the veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


